Dismissed and Memorandum Opinion filed June 25, 2009







Dismissed
and Memorandum Opinion filed June 25, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00047-CV
____________
 
F & Z BUSINESS, ET AL., Appellants
 
V.
 
AFISCO INTERESTS, LLC., Appellee
 
 

 
On Appeal from the County Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 885,747
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 1, 2008.  The clerk=s record was filed on February 13,
2009.  The reporter=s record was filed March 6, 2009.  No brief was filed.




On April
23, 2009, this Court issued an order stating that unless appellant submitted
his brief, together with a motion reasonably explaining why the brief was late,
on or before May 26, 2009, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).
Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Anderson, Guzman, and
Boyce.